Exhibit 10.3




as of March 24, 2009


Butler Service Group, Inc.
110 Summit Avenue
Montvale, NJ 07645


Attn: Ron Uyematsu


 
Re:           Extension of Obligations under Side Letter
 
Ladies and Gentlemen:
 
Reference is made to that certain (i) Third Amended and Restated Credit
Agreement, dated as of August 29, 2007 (including, all annexes, exhibits and
schedules thereto, and as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Butler Service Group, Inc. (the
“Borrower”), the other Credit Parties signatory thereto (the Credit Parties
together with the Borrower, individually and collectively “You” or “Your”),
General Electric Capital Corporation (“GECC”), as a Lender and Agent for Lenders
(in such capacity, the “Agent”), and the other Lenders signatory thereto from
time to time, (ii) Forbearance Agreement, dated as of March 20, 2009, by and
among the Borrower, the other Credit Parties signatory thereto and Agent (as
amended, supplemented or otherwise modified from time to time, the “Forbearance
Agreement”) and (iii) Side Letter, dated March 20, 2009, by and among the
Borrower, the other Credit Parties signatory thereto and the Agent (the “Side
Letter”).  Unless otherwise defined herein, capitalized terms used herein shall
have the respective meanings provided in the Credit Agreement.
 
In accordance with the Side Letter, the Agent hereby agrees, in its sole
discretion, to extend the date by which You are required to deliver to Agent a
fully executed participation agreement, in form and substance satisfactory to
Agent, by and between GECC, as seller, and Koosharem Corporation d/b/a Select
Staffing (or an Affiliate thereof), as buyer (the “Participation Agreement”)
until March 27, 2009 (or such later date as may be agreed to by Agent in its
sole discretion).
 
This letter shall constitute a Loan Document under the Credit
Agreement.  Failure to deliver the Participation Agreement in accordance with
the preceding paragraph shall constitute an Event of Default under Section 9 of
the Forbearance Agreement.
 
This letter shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without regard to choice or conflict of
law principles thereof.  No party may assign its rights, duties or obligations
under this letter without the prior written consent of the other parties.  This
letter may be executed in any number of separate counterparts, each of which
shall, collectively and separately, constitute one agreement. Any amendments to
this letter shall be made in writing and signed by the parties hereto.  The
undersigned parties have signed below to indicate their consent to be bound by
the terms and conditions of this letter.
 

--------------------------------------------------------------------------------


Please indicate Your acceptance of and agreement to the foregoing by signing and
returning, by facsimile, the enclosed copy of this Agreement to General Electric
Capital Corporation, Attention: Jim Kaufman.

                    Very truly yours,           GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent                
 
By:
/s/ Jim Kaufman       Title: Jim Kaufman                  

                            
AGREED TO AND ACCEPTED AS OF
THIS 26th DAY OF MARCH, 2009.


BUTLER SERVICE GROUP, INC.

            By:
/s/ Gerald P. Simone
   
 
              Name: 
Gerald P. Simone
   
 
              Title:
SVP Finance and Accounting
   
 
 

 
 
 
BUTLER INTERNATIONAL, INC.
BUTLER SERVICES INTERNATIONAL, INC.
BUTLER TELECOM, INC.
BUTLER PUBLISHING, INC.
BUTLER OF NEW JERSEY REALTY CORP.
BUTLER SERVICES, INC.
BUTLER UTILITY SERVICE, INC.
BUTLER RESOURCES, LLC

            By:
/s/ Gerald P. Simone
   
 
              Name: 
Gerald P. Simone
   
 
              Title:
SVP Finance & Accounting
   
 
 

 